Mr. Presiding Justice Sears delivered the opinion of the court. But two questions are presented upon this appeal: First, whether the demurrer to appellee’s declaration was properly overruled; and secondly, whether there was error in the assessment of damages. Upon the first question no other contention is made by appellant except that the statute prohibits the sort of surgical operation which was performed by appellant, and that the claim of appellee can not be maintained for a matter growing out of an unlawful undertaking. It is sufficient to say, in disposing of this contention, that the act alleged in-the declaration as the ground of action, is laid at the date of June 3, 1891, and that the statute relied upon was approved upon June 17, 1891, and in force for the first time upon July 1, 1891. The second contention is based upon an alleged lack of notice to appellant or his counsel of the inquest of damages. "Without discussing the necessity of such notice, it is enough to say that the record does not disclose any such lack of notice. There is no bill of exceptions. From all that appears from the common law record we must presume that the proceedings were regular. Phillips v. Kerr, 26 Ill. 213; St. Louis & S. E. Ry. Co. v. Wheelis, 72 Ill. 538; Magill v. Brown, 98 Ill. 235; Mullen v. The People, 138 Ill. 606. The judgment is affirmed.